                   Case 19-20328                 Doc 14              Filed 03/04/19 Entered 03/04/19 23:36:00            Desc Main        3/04/19 11:33PM
                                                                       Document     Page 1 of 2

 Fill in this information to identify your case:

 Debtor 1                 Ramon M. Garcia
                          First Name                        Middle Name                Last Name

 Debtor 2
 (Spouse if, filing)      First Name                        Middle Name                Last Name


 United States Bankruptcy Court for the:              DISTRICT OF UTAH

 Case number           19-20328
 (if known)
                                                                                                                         Check if this is an
                                                                                                                            amended filing



Official Form 108
Statement of Intention for Individuals Filing Under Chapter 7                                                                                12/15


If you are an individual filing under chapter 7, you must fill out this form if:
 creditors have claims secured by your property, or
 you have leased personal property and the lease has not expired.
You must file this form with the court within 30 days after you file your bankruptcy petition or by the date set for the meeting of creditors,
        whichever is earlier, unless the court extends the time for cause. You must also send copies to the creditors and lessors you list
        on the form

If two married people are filing together in a joint case, both are equally responsible for supplying correct information. Both debtors must
         sign and date the form.

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
        write your name and case number (if known).

 Part 1:        List Your Creditors Who Have Secured Claims

1. For any creditors that you listed in Part 1 of Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D), fill in the
   information below.
    Identify the creditor and the property that is collateral  What do you intend to do with the property that    Did you claim the property
                                                               secures a debt?                                    as exempt on Schedule C?


    Creditor's         Cyprus Cu                                            Surrender the property.                     No
    name:                                                                   Retain the property and redeem it.
                                                                            Retain the property and enter into a        Yes
    Description of 2009 Grand Cherokee 72000                                 Reaffirmation Agreement.
    property       miles                                                    Retain the property and [explain]:
    securing debt: Debtor's primary vehicle
                   Location: 7911 W 3100 S,
                   Magna UT 84044


    Creditor's         Cyprus Cu                                            Surrender the property.                     No
    name:                                                                   Retain the property and redeem it.
                                                                            Retain the property and enter into a        Yes
    Description of       2002 Dodge Durango 140000                           Reaffirmation Agreement.
    property             miles                                              Retain the property and [explain]:
    securing debt:       Location: At ex-wife's parent's
                         house. Debtor purchased this
                         vehicle for ex-wife's son, but
                         the loan/title was in debtor's
                         name. Ex-wife's Volkswagen
                         was impounded and she took
                         this car from son.


Official Form 108                                       Statement of Intention for Individuals Filing Under Chapter 7                           page 1

Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                  Best Case Bankruptcy
                  Case 19-20328                  Doc 14              Filed 03/04/19 Entered 03/04/19 23:36:00                            Desc Main     3/04/19 11:33PM
                                                                       Document     Page 2 of 2

 Debtor 1      Ramon M. Garcia                                                                         Case number (if known)    19-20328


     Creditor's    Cyprus Cu                                                Surrender the property.                                 No
     name:                                                                  Retain the property and redeem it.
                                                                            Retain the property and enter into a                    Yes
     Description of     2005 Volkswagen Jetta 160000                         Reaffirmation Agreement.
     property           miles                                               Retain the property and [explain]:
     securing debt:     Location: 7911 W 3100 S,
                        Magna UT 84044
                        Debtor bought car for ex-wife
                        while married. Debtor took loan
                        in his name. Debtor believes
                        Cyprus retrieved car from
                        impound and is going to sell it
                        at auction.

 Part 2:   List Your Unexpired Personal Property Leases
For any unexpired personal property lease that you listed in Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G), fill
in the information below. Do not list real estate leases. Unexpired leases are leases that are still in effect; the lease period has not yet ended.
You may assume an unexpired personal property lease if the trustee does not assume it. 11 U.S.C. § 365(p)(2).

 Describe your unexpired personal property leases                                                                               Will the lease be assumed?

 Lessor's name:               Progressive Leasing                                                                                  No

                                                                                                                                 Yes

 Description of leased        Lease-purchase I-phone. Account 10983956. I-phone is no longer in
 Property:                    Debtor's possession. Debtor signed for this lease so his nephew could
                              have a phone and the phone broke and Debtor's nephew threw away the
                              phone.


 Part 3:      Sign Below

Under penalty of perjury, I declare that I have indicated my intention about any property of my estate that secures a debt and any personal
property that is subject to an unexpired lease.

 X     /s/ Ramon M. Garcia                                                            X
       Ramon M. Garcia                                                                    Signature of Debtor 2
       Signature of Debtor 1

       Date        March 4, 2019                                                      Date




Official Form 108                                       Statement of Intention for Individuals Filing Under Chapter 7                                        page 2

Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
